Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On July 1, 2014, Acxiom Corporation (“Acxiom” or “the Company”) consummated the transactions contemplated by a Merger Agreement with Big Sky Acquisition, Inc. (“Acquisition Subsidiary”), a Delaware corporation and direct and wholly owned subsidiary of Acxiom, LiveRamp, Inc. (“LiveRamp”), a Delaware corporation, and The Brenner Group, Inc., as stockholder representative. Under the Merger Agreement, Acquisition Subsidiary was merged with and into LiveRamp (“Merger”). The following unaudited pro forma condensed combined financial information is based on the historical financial statements of Acxiom and LiveRamp described below. Both LiveRamp and Acxiom’s financial statements were prepared in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP, excluding discontinued operations. Acxiom’s fiscal year is different than LiveRamp’s fiscal year. Acxiom’s fiscal year ends on March 31, while LiveRamp’s fiscal year ends on December 31. The unaudited pro forma condensed combined balance sheet combines Acxiom’s historical condensed consolidated balance sheet as of June 30, 2014 with LiveRamp’s historical condensed balance sheet as of March 31, 2014. The unaudited pro forma condensed combined statement of operations for the three months ended June 30, 2014 combines Acxiom’s historical condensed consolidated statement of operations for the three months ended June 30, 2014 with LiveRamp’s unaudited historical condensed statement of operations for the three months ended March 31, 2014. The unaudited pro forma condensed combined statement of operations for the year ended March 31, 2014 combines Acxiom’s historical condensed consolidated statement of operations for the year ended March 31, 2014 with LiveRamp’s historical condensed statement of operations for the year ended December 31, 2013. The following unaudited pro forma condensed combined financial information was prepared using the acquisition method of accounting with Acxiom treated as the acquiring entity. Accordingly, the aggregate value of the consideration paid by Acxiom to complete the Merger will be allocated to the assets acquired and liabilities assumed from LiveRamp based upon their estimated fair values as of the date of the Merger. As of the date of this Form 8-K/A, Acxiom has not completed the detailed valuations necessary to determine the final fair value of the assets acquired and the liabilities assumed from LiveRamp and the related allocations of purchase price, nor has Acxiom identified all adjustments necessary to conform LiveRamp’s accounting policies to Acxiom’s accounting policies. Additionally, a final determination of the fair value of the assets acquired and liabilities assumed from LiveRamp will be based on the actual net tangible and intangible assets and liabilities of LiveRamp that existed as of the date of the Merger. Accordingly, the pro forma purchase price adjustments are preliminary, are subject to further adjustments as additional information becomes available and as additional analyses are performed, and have been made solely for the purpose of providing the unaudited pro forma condensed combined financial information. Acxiom estimated the fair value of LiveRamp’s assets and liabilities based on due diligence, discussions with LiveRamp’s management and preliminary valuation estimates. As the final valuations are being performed, increases or decreases in the fair value of relevant balance sheet accounts will result in adjustments, which may be material, to the balance sheet and/or statements of operations. The following unaudited pro forma condensed combined financial information and the accompanying notes have been developed from and should be read in conjunction with (1) the unaudited interim condensed consolidated financial statements of Acxiom contained in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014, (2) the audited consolidated financial statements of Acxiom contained in its Annual Report on Form 10-K for the fiscal year ended March 31, 2014 and (3) the historical audited financial statements and notes thereto of LiveRamp for the fiscal year ended December 31, 2013 and the unaudited condensed financial statements and notes thereto of LiveRamp for the three months ended March 31, 2014, which are included as Exhibit 99.1 to this Current Report on Form 8-K/A. The following unaudited pro forma condensed combined financial information is provided for illustrative purposes only and does not purport to represent Acxiom’s consolidated results of operations or consolidated financial position had the Merger occurred on the dates assumed, nor is this financial information necessarily indicative of Acxiom’s future consolidated results of operations or consolidated financial position. Acxiom expects to incur costs and realize benefits associated with integrating the operations of Acxiom and LiveRamp. The following unaudited pro forma condensed combined financial information does not reflect the costs of any integration activities, the benefits that may result from operating efficiencies or the revenue synergies that may result from the Merger. ACXIOM CORPORATION PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, 2014 (Unaudited) (Dollars in thousands) Historical Acxiom LiveRamp Pro Forma Adjustments Combined Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ $ ) (a) $ Restricted cash - - (a) Trade accounts receivable, net - Deferred income taxes - 44 (c) Refundable income taxes - - Other current assets - Assets from discontinued operations - - Total current assets ) Property and equipment, net of accumulated depreciation and amortization - Software, net of accumulated amortization - - Goodwill - (d) Purchased software licenses, net of accumulated amortization - - Other assets, net 77 (d) $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $
